IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 48 MM 2018
                                                :
                                                :
               v.                               :
                                                :
                                                :
 STEPHEN WHITE                                  :
                                                :
                                                :
 PETITION OF: BONNIE-ANN BRILL                  :
 KEAGY, ESQUIRE                                 :

                                         ORDER



PER CURIAM

       AND NOW, this 17th day of May, 2018, in consideration of the Application for Relief

for Leave to Withdraw as Counsel, this matter is REMANDED to the Court of Common

Pleas of Montgomery County for that court to determine whether Petitioner’s current

counsel should be granted leave to withdraw. See Pa.R.Crim.P. 120(B) (providing that

an attorney may not unilaterally withdraw his or her appearance with respect to a criminal

defendant; rather, a court must determine whether leave to withdraw is warranted).

       If current counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Petitioner being appointed counsel or granted leave to proceed pro se.

The Court of Common Pleas of Montgomery County is DIRECTED to enter its order

regarding this remand within 45 days and to promptly notify this Court of its determination.